Case 3:20-cv-00183-RLY-MPB Document 1 Filed 08/12/20 Page 1 of 3 PageID #: 1




                    IN THE UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF INDIANA
                               Evansville Division


PHYLLIS SHARUM                           )
                                         )
                    Plaintiff,           )
                                         ) Case No. 3:20-cv-00183-
        v.                               )
                                         )
NELU DANCIU AND                          )
APOLLO EXPRESS, LLC                      )
                                         )
                    Defendants.          )


                  DEFENDANTS’ NOTICE OF REMOVAL

        Defendants, Nelu Danciu and Apollo Express, LLC, by counsel, file their

Notice of the removal of this cause to the United States District Court for the

Southern District of Indiana, Evansville Division, from the Daviess County

(Indiana) Circuit Court, Cause No. 14C01-2007-CT-000413. In support thereof,

Defendants state:

        1.   Nelu Danciu and Apollo Express, LLC, are Defendants in an action

now pending in the Daviess County (Indiana) Circuit Court, under Cause No.

14C01-2007-CT-000413.

        2.   Defendants file their Notice of Removal, pursuant to 28 U.S.C. §

1446.

        3.   Plaintiff, Phyllis Sharum, is and was a citizen of the State of Indiana

at all relevant times.
Case 3:20-cv-00183-RLY-MPB Document 1 Filed 08/12/20 Page 2 of 3 PageID #: 2




      4.     Defendant, Nelu Danciu, is and was a citizen of the State of Georgia

at all relevant times.

      5.     Defendant, Apollo Express, LLC, is and was a citizen of the State of

Georgia at all relevant times, and its principal place of business is in Georgia.

      6.     The Complaint brought by Plaintiff alleges that Nelu Danciu, as an

employee, agent, servant, or independent contractor for Apollo Express, LLC,

negligently drove a tractor-trailer striking the vehicle driven by Plaintiff, Phyllis

Sharum.      Plaintiff claims permanent injuries and damages and seeks

compensation for her medical expenses, lost wages, property damage and other

special expenses.    The undersigned counsel has a good faith belief that the

amount in controversy exceeds $75,000, exclusive of interest and costs.

      7.     Defendants desire and consent to the removal of this cause from the

state court to the United States District Court for the Southern District of

Indiana, pursuant to 28 U.S.C. § 1332(a)(1) and § 1441(a).

      8.     Defendants have provided notice of the removal of this cause to the

Daviess County Circuit Court in accordance with 28 U.S.C. § 1446(d).

      9.     Defendants submit herewith copies of all process, pleadings and

orders served upon Defendants, in accordance with 28 U.S.C. § 1446(a).



                                             Respectfully submitted,

                                             TRAVELERS STAFF COUNSEL INDIANA

                                       By:   /s/ Paul T. Belch
                                             Paul T. Belch, 18533-49



                                         2
Case 3:20-cv-00183-RLY-MPB Document 1 Filed 08/12/20 Page 3 of 3 PageID #: 3




                          CERTIFICATE OF SERVICE

      I hereby certify that the foregoing document was filed electronically using
the Case Management/Electronic Case Files (“CM/ECF”) system and served via
the CM/ECF system upon registered counsel of record on August 12, 2020.

      I further certify that the foregoing document was served upon the following
persons via electronic mail on August 12, 2020:

      Bradford J. Smith
      KEN NUNN LAW OFFICE
      brads@kennunn.com


                                     By:   /s/ Paul T. Belch
                                           Paul T. Belch, 18533-49

TRAVELERS STAFF COUNSEL INDIANA
280 East 96th Street, Suite 325, Indianapolis, IN 46240
Mailing Address: P. O. Box 64093, St. Paul, MN 55164-0093
PH (317) 818-5111
FX (317) 818-5124
pbelch@travelers.com

PTB:gb




                                       3
